Walker, J.
We have repeatedly said that by the ordinance “to adjust the equities between parties,” more than the ordinary discretion is delegated to juries, and their finding should be respected, except in cases where manifest wrong has been done. To this ruling we still adhere; but this case comes within the exception.
The plaintiff occupies the position that Farrow formerly did. Farrow sold and Leak purchased about five thousand dollars worth of property, on the 5th of September, 1861; and by the contract Leak was to pay to Farrow, or bearer, that sum with interest, payable annually. The property, at the time of the sale, was worth in gold well nigh the sum promised for it. Five years and six months after the trade, the jury found a verdict for one-fifth of the original sum promised to be paid, without interest, and in a currency worth but three-fourths of what currency was worth at the time of the trade! Can any one seriously contend that this is a verdict rendered on principles of equity and justice ?
There were scarcely any Confederate notes in circulation at the time the contract was made; and those few were about as good as gold. Farrow swears he would not have sold his property for such currency as the jury found the notes payable in. Not a word was said by any of the contracting parties at the time, as to what sort of currency the notes should be paid in, except what they said in the notes — the best evidence of what the contract was. In the notes the word “dollars” is used, which, according to Mr. Webster, means “silver coin,” each “of the value of one hundred cents.” Shall the Court and jury interpolate into this contract the words, “ Confederate notes,” because the parties expected that there would be a war currency, and the notes would be payable in such currency? Was there any such contract? We are not able to find any evidence of it in the record.
If there be then no evidence that the notes were payable in “Confederate notes,” is there any other ground on which this verdict can be sustained ? Has the property so depreciated *370by the events of the war, as to make, úpon equitable principles, this verdict right, supposing the jury to have authority to adjust the equities on this basis ? There is not a single witness who testifies that the land, without counting the personal property, was worth, at the time of the trial, less than ' the amount of the verdict; and the weight of the evidence shows it was then worth two or three times as much as the amount the jury found. Upon no hypothesis, under the facts of this case, can this verdict be sustained. We feel loth to control the verdict of a jury, under this ordinance, but we are sure that it is our duty to do so in this case.
We are aware of the difficulties in the way of laying down general rules by which to govern the great variety of cases which may arise under this ordinance. Judge Harris thinks that we should do so; and that the value of the consideration received, at the time of the trade, should be the criterion by which to adjust the equities between the parties. The other members of the Court do not think it best to adopt this as a rule applicable to all cases. In some cases it may be the correct rule; in others it might work great injustice. Let the Courts and juries carry out the provisions of the ordinance in its spirit, and they will find this Court ready to affirm their verdicts and judgments. But when a case, showing such manifest wrong as this exhibits, shall be brought before us, we will unhesitatingly reverse the judgment and award a new trial.
Judge Harris thinks a new trial should be granted on the ground numbered “ 5 ” in the Reporter’s statement of facts. As we grant a new trial on the merits, perhaps it is unnecessary to pass formally upon this ground..
Judgment reversed.